DETAILED ACTION
Status of the Claims
	The present application was filed on 02/18/2020.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The Information Disclosure Statement (IDS) filed 02/19/2020 is in compliance with 37 CFR §1.97 and §1.98.  Accordingly, the IDS has been considered by the Examiner herewith.
The Information Disclosure Statement (IDS) filed 11/13/2021 is in partial compliance with the provisions of 37 CFR §1.97 and §1.98.  Accordingly, the IDS has been partially considered by the Examiner herewith.  In particular, the Examiner did not consider foreign document number 6051162 published 12/27/2016 in JP (i.e., Foreign Cite No. 14) since, although a copy of related JP 2013-544696 was provided, it lacks a concise explanation, in English, as required by 37 CFR §1.98(a)(3)(i).  Next, Examiner did not consider foreign document number 6126199 published 05/10/2017 in JP (i.e., Foreign Cite No. 15) nor foreign document number 6218200 published 10/25/2017 in JP (i.e., Foreign Cite No. 16) because while copies of possibly related JP 2015-521127 and JP 2017-76408 were provided, Examiner was unable to make the requisite associations.  Yet further, Examiner did not consider foreign document number 2012002645 published 01/05/2012 by WO (i.e., Foreign Cite No. 19) because a copy was not provided.  For consideration, Applicant will have to 
Specification Objections
Abstract
The abstract of the disclosure is objected to because listing an “example operation” does not adequately “enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.”  37 C.F.R. §1.72.  Namely, one would not be able to determine, upon a cursory inspection, what a “gesture definition” comprises, how a gesture is identified, and/or what an action includes.    
Accordingly, Applicant is reminded of the proper content of an abstract of the disclosure.  
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Further, Applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for further guidelines in the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).
Specification Body
The disclosure is objected to because of the following informalities: 
Regarding paragraph [0054], Examiner suggests that applicant utilize consistent terminology to avoid ambiguity.  FIG. 1B illustrates three terms (1) a current gesture (score), (2) a current transport operation level (score), and (3) a max transport level (score).  In this vein, Examiner initially questions whether “a current score” is referencing the “current gesture (score)” or the “current transport operation level (score)”.  Examiner assumes the latter.  Next, Applicant references “the current gesture score” without proper antecedence (i.e., a “current gesture (score)” is illustrated in FIG. 1B but not yet introduced in paragraph [0054]) in a run-on sentence that further references “the score” (presumably “the current gesture score”).  Next, Applicant references “the current score of the transport’s operation” which not only lacks proper antecedence but also changes terminology order (i.e., a “current transport operation level (score)” is illustrated in FIG. 1B but not yet introduced in paragraph [0054]).  Applicant then again alters its terminology by referencing “the current transport score” (e.g., in lieu of “the current transport operation score”).  Next, Applicant references “a maximum transport safe operation score” which alters “a maximum transport level (score)” that already holds antecedence in paragraph [0054].  Lastly, Applicant indicates that “if…exceed…, then the determination 122 operation may cause the received gesture to be denied 126 or permitted 124.”  This appears incorrect.  In view of FIG. 1B, it is clear that, if the “max transport level (score)” is exceeded, the gesture is denied at 126.  Applicant should clarify that if the max transport level (score) is not exceeded, the gesture is permitted at 124.  In sum, absent FIG. 1B, paragraph [0054] in its original form would have been difficult to decipher.  Appropriate corrections/clarifications are desired. 
Regarding paragraph [0055], Applicant references “a safety measure score/level”.  In view of Applicant’s alternative “maximum transport safe operation score” terminology of paragraph [0054], Examiner questions whether “a safety measure score/level” is intended to reference the “maximum transport level (score)”.
Regarding paragraph [0056], Applicant references “a threshold transport operation level” (i.e., three times).  In the context of paragraph [0056], Examiner questions whether Applicant intends this to reference its already discussed “maximum transport level (score)”.  Next, Applicant introduces “a modified transport operation level” determined by adding “an action level” to “a current transport operation level”, which already holds antecedence.  Here, presumably, “an action level” is different than the “current gesture (score)” being added in FIG. 1B (i.e., FIG. 1B, however, is devoid of any reference to “action level” or “modified transport operation level).  Lastly, Applicant references whether the “modified transport operation level” is “within an acceptable range score”.  Clarification regarding such a “range” is desired.
Appropriate corrections/clarifications are required to avoid ambiguities. 

Claim Objections
Claims 1, 2, 4-6, 8, 9, 11-16, and 18-20 are objected to because of the following informalities:
Regarding Claim 1, Examiner suggests “when the movement comprises [[a]] the gesture definition” for proper antecedence.
Regarding Claim 2, in line with the 112(b) rejection herein, Examiner suggests “at least one of a hand movement, an arm movement, a foot movement, a leg movement, a head movement, or an eye movement” to avoid ambiguity and provide further clarity.
Regarding Claim 4, in line with the 112(b) rejection herein, Examiner suggests “at least one of a distance vector requirement or a direction vector requirement” to avoid ambiguity and provide further clarity.
Regarding Claim 5, said claim is objected to as follows:
Initially, similar to Claim 1, Examiner suggests “the movement fails to comprise [[a]] the gesture definition for proper antecedence.  
Next, in line with the 112(b) rejection herein, Examiner suggests “at least one of: the movement fails to comprise a gesture definition, one or more disqualifying actions are detected, or a degree of distraction has exceeded a threshold degree of distraction”.  
Next, Claim 1 recites “performing an action, via the transport, corresponding to the identified gesture”.  In this vein, Claim 5 references “one or more disqualifying actions”.  Here, initially, Examiner interpreted “disqualifying actions” as referencing “actions” performed via the transport.  However, in view of Claim 6, this is not the case.  Examiner suggests that Applicant clarify his/her use of “actions” to avoid potential ambiguities.
Next, in line with the 112(b) rejection of Claim 6 herein, Examiner suggests “a disqualifying action is detected” for clarity.
Regarding Claim 6, similar to Claim 5, Examiner suggests that Applicant add a colon (:) for clarity (i.e., “one or more [than one] of : …”).  Next, Examiner suggests “one or more hands being identified as holding a steering wheel” and “one or more hands being identified as holding a mobile device” for consistency.  Next, the phrase “one or more of” implies “one” or “more than one”.  Accordingly, Examiner suggests “one or more than one of” to clearly introduce Applicant’s list.  Next, similar to Claim 2, Examiner suggests “…required to occur, …a steering wheel, or…a mobile device” to clarify the list as disjunctive.  
Regarding Claims 8, 9, 11, 12, and 13, Examiner points Applicant to Claims 1, 2, 4, 5, and 6 respectively above.
Regarding Claim 14, similar to Claims 8 and 12, Examiner suggests “wherein the computing device is further configured to: 
Regarding Claim 15, similar to Claim 8, Examiner suggests “causes the processor to: detect…determine…identify ….; and perform…” for clarity.  Further, Examiner suggests “when the movement comprises [[a]] the gesture definition” for proper antecedence.
Regarding Claims 16 and 18, Examiner points Applicant to Claims 2 and 4 respectively above.  
Regarding Claim 19, similar to Claim 15, Examiner suggests “that when read by the processor further causes the processor to:” for clarity.  Further, Examiner points Applicant to Claim 5 above.
Regarding Claim 20, Examiner points Applicant to Claim 6 above.  
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-6, 9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 2, Examiner questions whether Applicant intends “at least one of a hand, arm, foot, leg, head, and eye movement” to be conjunctive or disjunctive.  Ordinarily, the plain meaning of claim language in the form of “at least one of A and B” is conjunctive (i.e., requiring at least one of A and at least one of B).  See Ex Parte Jung, 2016-008290 (PTAB Mar. 22, 2017), citing SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004).  For purposes of examination, Examiner assumes that Applicant intended a disjunctive interpretation (i.e., requiring A or  B or both A and B) such that “the movement” does not require at least one hand movement, at least one arm movement, at least one foot movement, at least one leg movement, at least one head movement, and at least one eye movement.  Clarification is required.  
As per Claim 4, similar to Claim 2, Examiner questions whether Applicant intends “at least one of a distance vector and a direction vector requirement” to be conjunctive or disjunctive.  For purposes of examination, Examiner assumes the latter.  
As per Claim 5, similar to Claim 2, Examiner questions whether Applicant intends “at least one of: the movement fails to comprise a gesture definition, one or more disqualifying actions are detected, and a degree of distraction has exceeded a threshold degree of distraction” to be conjunctive or disjunctive.  For purposes of examination, Examiner assumes the latter.  
As per Claim 6, Claim 5 introduces “one or more disqualifying actions are detected”.  In this vein, Claim 5 references “the disqualifying actions” (i.e., plural) which causes ambiguity (e.g., Does this require the detection of more than one disqualifying action in Claim 5?).  In line with the Claim 5 objection herein (i.e., to amend Claim 5 to reference “a disqualifying action is detected”), Examiner suggests “wherein the disqualifying action comprises…” to avoid ambiguity.
As per Claims 9, 11, 12, and 13, Examiner points Applicant to Claims 2, 4, 5, and 6 respectively above.
As per Claims 16, 18, 19 and 20, Examiner points Applicant to Claims 2, 4, 5, and 6 respectively above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-7 are drawn to a method (i.e., a process), Claims 8-14 are drawn to a system (i.e., a machine), and Claims 15-20 are drawn to a non-transitory computer readable storage medium (i.e., a manufacture).  Accordingly, each of Claims 1-20 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:     	A method, comprising: 
detecting a movement in a transport; 
determining whether the movement comprises a gesture definition;
when the movement comprises a gesture definition, identifying a gesture associated with the gesture definition; and 
performing an action, via the transport, corresponding to the identified gesture.
(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of detecting a movement [in an environment/context], as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., hearing/seeing a movement, e.g., a passenger waving their hand, stomping their foot, or grabbing an object with their hand).  Similarly, the second limitation determining whether the movement comprises a gesture definition, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the when the movement comprises a gesture definition, identifying a gesture associated with the gesture definition, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., interpreting the calculated movement as a specific gesture with meaning, e.g., waving indicating to “go, go”, stomping indicating “slow down” or “stop”, grabbing for security suggesting recklessness).  Yet further, the fourth limitation of performing an action…corresponding to the identified gesture, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the fourth limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., deciding in one’s mind to act in response to specific gesture, e.g., deciding to press the accelerator to go, to press the brake pedal to slow or stop, to slow down or regain control of a vehicle).  Stepping back, considering Claim 1’s current high level of generality, the limitations could be practically performed in the mind of any driver on a daily basis.  Accordingly, each of the first, second, third, and fourth limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind, and citing In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. [Step 2A, Prong One: Yes].
Considering Claim 2-7, the further recitations wherein the movement comprises at least one of a hand, arm, foot, leg, head and eye movement performed by one or more transport occupants (Claim 2, e.g., waving hand, stomping foot, grabbing hand), wherein the gesture definition includes a plurality of gesture requirements comprising a range of motion requirement, a detection space requirement, and a repetition requirement (Claim 3, e.g., repeatedly waving forward in driver’s field of view, repeatedly stomping foot forward in floorplan area, repeatedly grasping waist/chest in seatbelt area or grasping handle in an overhead or door area), wherein the range of motion requirement comprises at least one of a distance vector and a direction vector requirement, wherein the detection space requirement comprises a voluminous area where the movement is detected, and wherein the repetition requirement comprises a minimum number of repetitive movements (Claim 4, e.g., similar to Claim 3, at least one such movement), disqualifying the movement as a potential gesture when at least one of: the movement fails to comprise a gesture definition, one or more disqualifying actions are detected, and a degree of distraction has exceeded a threshold degree of distraction (Claim 5, e.g., movement is interpreted as random), wherein the disqualifying actions comprise one or more of the detected movement being performed outside of a voluminous area where the movement is required to occur, one or more hands are identified as holding a steering wheel, and one or more hands are identified as holding a mobile device (Claim 6, e.g., waving hand toward the back seat interpreted differently, kicking door interpreted differently, grabbing seat controls interpreted differently), and identifying the gesture definition from a memory; confirming the gesture definition is valid; creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger (Claim 7, e.g., interpreting, in one’s mind, the gesture based on one’s memory, validating the gesture based on one’s experience), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 2-7 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend.
Considering Claim 8, said Claim includes nearly identical functions as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., a computing device configured to:).  Accordingly, the limitations of Claim 8, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 9-14, said Claims include nearly identical functions as Claims 2-7 respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectively depend.
Considering Claim 15, said Claim includes nearly identical steps as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., [a] non-transitory computer readable storage medium, that when read by a processor, causes the process[or] to perform:).  Accordingly, the limitations of Claim 15, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 16-20, said Claims include nearly identical steps as Claims 2-6 respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectively depend.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 8, and 15, the additional elements in a transport and via the transport (Claim 1), a computing device configured to:, in a transport, and via the transport (Claim 8) and [a] non-transitory computer readable storage medium, that when read by a processor, causes the process[or] to perform:, in a transport, and via the transport (Claim 23) are recited at such a high level of generality that said Claims amount to no more than mere instructions to apply the judicial exception using generic components (i.e., a generic transport, computing device, and non-transitory computer-readable medium as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a transport and/or computerized environment).  [See MPEP 2106.05(h)].  More specifically, in a transport, merely provides context for performing the abstract idea and performing an action, via the transport appears to be post-solution activity tangential to the recited abstract idea (detecting/interpreting a gesture and/or deciding a response to the gesture).  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claims 1, 8 and 15 are directed to an abstract idea. [Step 2A: Yes].
Considering 2-7, 9-14, and 16-20, the additional elements creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger (Claims 7 & 14) are similarly recited at such a high level of generality (e.g., creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger appears to be post-solution activity tangential to the recited abstract idea (detecting/interpreting a gesture and/or deciding a response to the gesture).  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic components and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, nominally recited components).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225, e.g., Claims 7 & 14].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].       
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-20 are not patent subject matter eligible under 35 U.S.C. §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0309871 to Ricci (hereinafter Ricci '871).
As per Claim 1, Ricci ‘871 teaches the method as follows:
First, Ricci ‘871 teaches detecting a movement in a transport; (See FIGS. 11A-11H & para [0418], "gesture inputs…performed [by] a user's body part…that may be sensed by the contact sensing portion(s) of a screen associated with the device 212, 248" & para [0239], “212, 248...device that is [] permanently located in...the vehicle 104”;  See also  FIGS. 11I-11K & para [0429], "[g]estures that may be completed in three-dimensional space and not on a touch sensitive screen or gesture capture region of a device 214, 248...gestures may be completed in an area where a sensor, such as an optical sensor, infrared sensor, or other type of sensor, may detect the gesture" & para [0384], "gestures...detected via one or more of the sensors as described in [] FIGS. 6B-7A...motion sensors 888 may receive gesture input from a user and provide the gesture input to the gesture control module 834").
Next, Ricci ‘871 teaches determining whether the movement comprises a gesture definition; (See para [0419], "touch gesture 1120…substantially stationary on a portion (e.g., a screen, a display, etc.) of a device 212, 248 for a selected length of time…differently defined gestures may be registered depending upon the length of time that the touch remains stationary See also, para [0429], "FIG. 11I...when the person opens their hand 1164 and moves their hand in a back and forth direction 1148 as a gesture 1140" & para [0430], "FIG. 11J...user may configure their hand 1164 to extend two fingers and move the hand 1164 in an up and down operation 1156 [as gesture 1152]" & para [0430], "FIG. 11K...user may extend their middle three fingers at an angle that is substantially 45°...and circle the hand in a counter-clockwise motion 1166" & para [0430], "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure the hand 1164 in any way imaginable and may also move that hand 1164 in any direction with any vector in three-dimensional space" & FIG. 8B & para [0376], "user /device interaction system 817 [including] a vehicle control module 826,...and a gesture control module 834" & para [0377], "input...via...gestures (e.g., via 
Next, Ricci ‘871 teaches when the movement comprises a gesture definition, identifying a gesture associated with the gesture definition; (para [0419], "gesture inputs…recognized by the devices 212, 248"; para [0429], "sensors 242 may both determine the configuration of the hand 1164 and the vector of the movement.  The vector and hand configuration can be interpreted to 
Lastly, Ricci ‘871 teaches performing an action, via the transport, corresponding to the identified gesture (See para [0426], "[a] tap…to select an icon…[a] drag…to relocate an icon or See also FIG. 17 & para [0490], "[u]pon identifying the gesture, the vehicle control system 204 can configure the vehicle and/or react to the gesture [the] configuration or reaction to the gesture may be as prescribed in the gesture characteristic 1232." & para [0513] & FIG. 11I & para [0429], "gesture 1140 to complete some function with the vehicle 104....may change the station of the radio in the vehicle" & FIG. 11J & para [0430], "gesture 1152 may control the volume of the radio or some other function...gesture 1152 may be configured to place the vehicle in a 'valet' mode" & FIG. 11K & para [0430], "gesture 1160 may cause the automobile to change the heat setting or do some other function").
As per Claim 2, Ricci ‘871 teaches the method of Claim 1 above. 
Further, Ricci ‘871 teaches wherein the movement comprises at least one of a hand, arm, foot, leg, head and eye movement performed by one or more transport occupants (para [0429], "person opens their hand 1164" & para [0431], "gestures may be made with other body parts…a person's face").
As per Claim 5, Ricci ‘871 teaches the method of Claim 1 above.
Further, Ricci ‘871 teaches disqualifying the movement as a potential gesture when at least one of: the movement fails to comprise a gesture definition, one or more disqualifying actions are detected, and a degree of distraction has exceeded a threshold degree of distraction  (FIG. 23B & para [0549], emphasis added, "[g]esture characteristics field 2332 [includes] any of the characteristics used to determine or identify one of the gestures...[f]or example, a hand gesture in 3D space may include a configuration for a hand and a type or vector of movement that is required" & para [0490], "the comparison may be made so that a statistically significant 
As per Claim 6, Ricci ‘871 teaches the method of Claim 5 above.
Further, Ricci ‘871 teaches wherein the disqualifying actions comprise one or more of the detected movement being performed outside of a voluminous area where the movement is required to occur, one or more hands are identified as holding a steering wheel, and one or more hands are identified as holding a mobile device.  (FIG. 12A & para [0439], "[a] user may have different gestures for each zone 512 or area 508 within the vehicle…the user may use a first set of gestures  while driving and a second set while a passenger" & para [0431], "gestures [] may be made within area 508A between zones [] 512A and [] 512B.  However, there may be other areas 508 where a user may use certain gestures, where sensors 242 may be able to determine a certain function is desired.  Gestures that may be similar but used in different areas within the vehicle 104 may cause different functions to be performed" & paras [0501] and [506], i.e., certain gesture movements required to be performed in respective designated zones, desired function is not realized if a required gesture is performed outside of the required zone).
As per Claim 8, Ricci ‘871 teaches [a] system (FIG. 2 & para [0237], “vehicle system 200”), comprising: a computing device configured to (para [0237], “computing system operable to conduct the operations described herein & para [0254]): detect a movement in a transport; determine whether the movement comprises a gesture definition; when the movement comprises a gesture definition, identify a gesture associated with the gesture definition; and perform an action, via the transport, that corresponds to the identified gesture. (Here, Examiner points Applicant to Claim 1 above regarding said substantially similar functionality).  
As per Claims 9, 12, and 13, Ricci ‘871 teaches the system of Claim 8 above.  Here Examiner points Applicant to the citations in Claims 2, 5 and 6 respectively above regarding said further substantially similar functionalities.
As per Claim 15, Ricci ‘871 teaches [a] non-transitory computer readable storage medium, that when read by a processor, causes the process to perform: ( [0022], “non-transitory computer readable medium” & para [0237] & paras [0255], [0257]) detecting a movement in a transport; determining whether the movement comprises a gesture definition; when the movement comprises a gesture definition, identifying a gesture associated with the gesture definition; and performing an action, via the transport, corresponding to the identified gesture. (Here, Examiner points Applicant to Claim 1 above regarding said substantially similar functionality).  
As per Claims 16, 19, and 20, Ricci ‘871 teaches the non-transitory computer readable storage medium of Claim 15 above.  Here Examiner points Applicant to the citations in Claims 2, 5 and 6 respectively above regarding said further substantially similar functionalities.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci ‘871.
As per Claim 3, Ricci ‘871 teaches the method of Claim 1 above.
Further, Ricci ‘871 teaches wherein the gesture definition includes a plurality of gesture requirements comprising a range of motion requirement, [and] a detection space requirement (para [0429], "FIG. 11I...when the person opens their hand 1164 and moves their hand in a back and forth direction 1148 as a gesture 1140" & para [0430], "FIG. 11J...user may configure their hand 1164 to extend two fingers and move the hand 1164 in an up and down operation 1156 [as gesture 1152]" & para [0430], "FIG. 11K...user may extend their middle three fingers at an angle that is substantially 45°...and circle the hand in a counter-clockwise motion 1166 [as gesture 1160]” & para [0431], "gestures 1140, 1152, 1160, as shown in FIGS. 11I-11K, may occur in a predetermined volume of space within the vehicle 104...a sensor may be configured to identify such gestures 1140, 1152, 1160 between the front passenger's and front driver's seats over a console area within the passenger compartment of the vehicle 104", i.e., motions within a range defined by a predetermined space).
However, Ricci ‘871 does not explicitly disclose [the plurality of gesture requirements comprising] a repetition requirement.  Regardless, Ricci ‘871 discloses performing various hand movements (e.g., in a back and forth direction, in an up and down operation, in a counter-a type or vector of movement that is required". (FIG. 23B & para [0549], emphasis added).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘871 to include [the plurality of gesture requirements comprising] a repetition requirement.  If Ricci’s ‘871 system can interpret a gesture based on one required performance, it can interpret a gesture based on a required repeated performance with predictable results.  Here, duplicated performance does not produce any new and/or unexpected results.  (see MPEP 2144.04(VI)(B)).  Further, Ricci ‘871 suggests user customization of gestures and acknowledges that "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure the hand 1164 in any way imaginable and may also move that hand 1164 in any direction with any vector in three-dimensional space." (para [0430]).
As per Claim 4, Ricci ‘871, as modified, teaches the method of Claim 3 above.
Further, Ricci ‘871 teaches wherein the range of motion requirement comprises at least one of a distance vector and a direction vector requirement, [and] wherein the detection space requirement comprises a voluminous area where the movement is detected (para [0429], "sensors 242 may both determine the configuration of the hand 1164 and the vector of the movement.  
However, Ricci ‘871 does not explicitly disclose wherein the repetition requirement comprises a minimum number of repetitive movements.  Regardless, Ricci ‘871 discloses performing various hand movements (e.g., in a back and forth direction, in an up and down operation, in a counter-clockwise motion) at least once. (paras [0429]-[0430]).  Further, in line with Claim 3 above, Ricci ‘871 explicitly suggests user-customizable gestures (see FIG. 16, para [0487]-[0488], FIG. 23B & para [0549]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘817 to include wherein the repetition requirement comprises a minimum number of repetitive movements.  If Ricci’s ‘871 system can interpret a gesture based on one required movement(s), it can interpret a gesture based on a required minimum number of repeated movement(s) with predictable results.  Here, duplicated performance does not produce any new and/or unexpected results.  (see MPEP 2144.04(VI)(B)).  Further, Ricci ‘871 suggests user customization of gestures and acknowledges that "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure 
As per Claims 10 and 11, Ricci ‘871 teaches the system of Claim 8 above.  Here Examiner points Applicant to the citations and rationale in Claims 3 and 4 respectively above regarding said further substantially similar functionalities.
As per Claims 17 and 18, Ricci ‘871 teaches the non-transitory computer readable storage medium of Claim 15 above.  Here Examiner points Applicant to the citations and rationale in Claims 3 and 4 respectively above regarding said further substantially similar functionalities.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci ‘871 in view of U.S. Patent Application Publication No. 2021/0118060 to Floyd et al. (hereinafter Floyd '060).
As per Claim 7, Ricci ‘871 teaches the method of Claim 1 above.
Further, Ricci ‘871 teaches identifying the gesture definition from a memory; [and] confirming the gesture definition is valid;  (FIG. 12A & para [0384], "gesture input is interpreted by the gesture control module 834...may include comparing the gesture input to gestures stored in memory" & para [0490], "may compare the gesture to gesture characteristics in portion 1232 [for] a statistically significant correlation between the sensor data or gesture data and the gesture characteristic[s]" & FIG. 23B).
However, Ricci ‘871 does not explicitly disclose creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger.  Regardless, Floyd ‘060 teaches methods/systems “for maintaining a distributed ledger events associated with autonomous [] vehicle technology usage, including events associated with transitioning between manual and autonomous control, or vice versa…” (Id., emphasis added).  In view of Floyd ‘060, “smart contracts [may] govern the operation of [] autonomous vehicles” and “[w]hen data relevant to a smart contract is generated, a transaction may be generated and compiled into a block of a distributed ledger”. (para [0004]).  More specifically, an “autonomous vehicle 105a may [] include an electronic device 103” (para [0036]) “configured to analyze [] operational data generated by [] sensors 101…to detect a plurality of conditions [where] in response to a change in condition,…may generate a transaction [including] indications of the one or more conditions [and] a portion of the operational data upon which the one or more detected conditions may be based” (para [0037]), and where generated transactions are transmitted to an “enforcement server 115” (para [0039]).  Here, “the enforcement server 115 may include a blockchain manager [that] may compile a plurality of transactions into a block [and] update the distributed ledger 145 to include a block." (para [0046]).  Within this backdrop, “operation of the autonomous vehicles may impact the obligations of various parties associated with the autonomous vehicle…an operator…a manufacturer…an insurer...[and Floyd ‘060] leverage[s] the use of a distributed ledger and/or smart contracts to codify and/or automatically enforce these obligations” (para [0021]).  In one example, "an insurer of an autonomous vehicle and a manufacturer of an autonomous vehicle may generate a smart contract to divide the liability for damage to and/or caused by the autonomous vehicle.  In particular, the insurer may agree to cover liability incurred during manual operation and the manufacturer may agree to cover liability incurred during autonomous operation.” (para [0026]).  In such an example, the enforcement server 115, would see paras [0007], [0026]-[0028]) and “the data utilized to determine the presence of a trigger condition and/or to analyze decision conditions to determine [that] action may be recorded within a transaction included in the distributed ledger” (para [0027]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘871 to include creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger.  Here, substituting one form of autonomous vehicle technology usage (i.e., Ricci’s ‘871 gesture-action usage) for another (Floyd’s ‘060 control state change usage) leads to expected results (e.g., creation of a blockchain transaction comprising the gesture-action data and storage of that blockchain transaction on a distributed ledger based on a smart contract that establishes liability based on gesture-action usage).  Floyd ‘060 discloses that its “sensors 101 may include…an image sensor” (para [0035]) and suggests that “sensors monitoring an autonomous vehicle may be leveraged to facilitate many other types of liability arrangements in a generated smart contract.” (para 0026).  Yet further, Floyd ‘060 establishes the need for a system “that all parties trust to fairly and accurately regulate and enforce the smart contract” and explicitly suggests that “a distributed ledger and/or a blockchain system  may be utilized to establish such a trusted system” (para [0027]).  
As per Claim 14, Ricci ‘871 teaches the system of Claim 8 above.  Here Examiner points Applicant to the citations and rationale in Claim 7 above regarding said further substantially similar functionalities.  
Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to Applicant's disclosure:  U.S. Patent Application Publication No. 2014/0223384 to Graumann;  U.S. Patent Application Publication No. 2015/0131857 to Han et al.; and U.S. Patent Application Publication No. 2018/0342036 to Zachary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665